FILED
                            NOT FOR PUBLICATION                             JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL DOKTOREZTK,                              No. 11-55657

               Plaintiff - Appellant,            D.C. No. 3:09-cv-01288-JM-WVG

  v.
                                                 MEMORANDUM*
S. MORALES, Correctional Officer,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                           Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       California state prisoner Michael Doktoreztk appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety in connection with an assault by other inmates. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Universal Health Servs.,

Inc. v. Thompson, 363 F.3d 1013, 1019 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Doktoreztk

failed to raise a genuine dispute of material fact as to whether Morales knew of and

disregarded an excessive risk to his safety. See Farmer v. Brennan, 511 U.S. 825,

837 (1994) (claim of deliberate indifference requires showing that “the officer

[knew] of and disregard[ed] an excessive risk to inmate . . . safety”).

      The district court did not abuse its discretion in failing to consider a

declaration by another inmate because the inmate lacked personal knowledge of

the events at issue. See Block v. City of Los Angeles, 253 F.3d 410, 416, 419 (9th

Cir. 2001) (reviewing for an abuse of discretion and explaining that a court may

consider declarations for purposes of summary judgment only if they are made on

personal knowledge and sets out facts that would be admissible in evidence).

      AFFIRMED.




                                           2                                     11-55657